     Case 1:20-cv-00543-NONE-EPG Document 40 Filed 04/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                             No. 1:20-cv-00543-NONE-EPG (PC)
12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
                                                       RECOMMENDING THAT PLAINTIFF’S
13           v.                                        MOTION TO AUTHENTICATE WITNESS
                                                       STATEMENTS BE DENIED, WITHOUT
14    F. VELASCO and T. WEBSTER,                       PREJUDICE
15                       Defendants.                   (ECF No. 37)
16                                                     FINDINGS AND RECOMMENDATIONS,
                                                       RECOMMENDING THAT PLAINTIFF’S
17                                                     REQUEST FOR LEAVE BE DENIED
                                                       WITHOUT PREJUDICE
18
                                                       (ECF No. 39)
19
                                                       FOURTEEN-DAY DEADLINE
20
21          Plaintiff William J. Gradford (“Plaintiff”), a former pretrial detainee proceeding pro se

22   and in forma pauperis in this civil-rights action brought under 42 U.S.C. § 1983, commenced this

23   action by filing a complaint on April 16, 2020. (ECF No. 1). On April 2, 2021, Plaintiff filed a

24   document entitled “request as to authenticate witnesses signed statements attached to original

25   complaint and submit into evidence (admissible).” (ECF No. 37). On April 14, 2021, Plaintiff

26   filed a Request for Leave. The Court construes both filings as motions. (ECF No. 39). For the

27   following reasons, the Court recommends denying both.

28   ///
                                                       1
     Case 1:20-cv-00543-NONE-EPG Document 40 Filed 04/16/21 Page 2 of 3


 1   I.     MOTION TO AUTHENTICATE WITNESS SIGNED STATEMENTS

 2          Plaintiff’s motion appears to request that the Court authenticate and find admissible

 3   several signed affidavits. Such a request is premature. There is no current need to use evidence in

 4   this matter. Dispositive motions are due on May 14, 2021 and trial has not yet been set. (ECF No.

 5   29). Plaintiff has not sought to introduce any evidence at this time, nor have Defendants objected

 6   to any. Accordingly, the Court recommends denying the motion without prejudice.

 7   II.    REQUEST FOR LEAVE

 8          The Request for Leave requests no specific relief. Therefore, it is not a proper motion and

 9   the Court recommends denying it without prejudice. See Melendez v. United States, 518 U.S. 120,

10   126 (1996) (quoting Black’s Law Dictionary 1013 (6th ed. 1990)) (“[T]he term ‘motion’

11   generally means ‘an application made to a court or judge for purpose of obtaining a rule or order

12   directing some act to be done in favor of the applicant.’ ” (quoting Black’s Law Dictionary (6th

13   ed.) (brackets omitted)); Tagle v. Nevada, 2017 WL 11496980, at *1 (D. Nev. June 14, 2017)

14   (“Tagle's Motion does not request any specific relief from the Court, let alone provide factual or

15   evidentiary support or legal authority for his motion. Accordingly, the motion is denied.”); Tyler

16   v. Scott, 124 F.3d 192 (5th Cir. 1997) (table, unreported) (denying “a motion concerning

17   jurisdiction which does not request any form of relief”); Crenshaw v. City of Defuniak Springs,

18   891 F. Supp. 1548, 1559 (N.D. Fla. 1995) (“The plaintiff's other motion … recapitulates

19   allegations from previous motions, but does not request relief, and is denied.”); United States v.

20   Moussaoui, 2002 WL 1987912, at *1 (E.D. Va. July 30, 2002) (“Because this
21   ‘motion’ does not request any specific relief, it is DENIED.”).

22   III.   FINDINGS AND RECOMMENDATIONS

23          For the foregoing reasons, it is HEREBY RECOMMENDED that Plaintiff’s request to

24   authenticate (ECF No. 37) and request for leave (ECF No. 39) be DENIED, WITHOUT

25   PREJUDICE.

26          These findings and recommendations will be submitted to the United States district judge
27   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

28   (14) days after being served with these findings and recommendations, the parties may file

                                                       2
     Case 1:20-cv-00543-NONE-EPG Document 40 Filed 04/16/21 Page 3 of 3


 1   written objections with the Court. The document should be captioned “Objections to Magistrate

 2   Judge’s Findings and Recommendations.” The parties are advised that failure to file objections

 3   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772

 4   F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 5
     IT IS SO ORDERED.
 6

 7      Dated:     April 16, 2021                             /s/
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      3
